—In a juvenile de*686linquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated December 9, 1994, which, upon a fact-finding order of the same court, dated October 24, 1994, made after a hearing, finding that the respondent had committed an act which, if committed by an adult, would have constituted the crime of robbery in the first degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of not less than 6 months and not more than 18 months. The appeal brings up for review the fact-finding order dated October 24, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the record supports the Family Court’s determination that the complainant’s identification of the appellant as one of the individuals who robbed him was merely confirmatory (see, People v Rodriguez, 79 NY2d 445). While the complainant was obviously confused as to the year or years when he observed the appellant in junior high school, he was sufficiently familiar with the appellant based on the fact that they both attended that same school for at least a period of one year.
Moreover, for the six-month period preceding the robbery, both the complainant and the appellant attended the same high school and the complainant had occasionally seen the appellant in the hallways.
We have considered the appellant’s remaining contentions and find them to be without merit. O’Brien, J. P., Santucci, Altman and Goldstein, JJ., concur.